On Motion for Rehearing.
In answer to the query of defendant in error, his motion to dismiss this appeal was considered and overruled, though not directly stated; and the assignments and propositions of plaintiff in error were considered upon their merits, as in sufficient compliance with the procedural statutes and rules relative to briefing cases. Arts. 1757, 1844, as amended, Vernon's Ann.Civ.St. arts. 1757, 1844; Rule 71a For District and County Courts (99 S.W.2d xxx); Stillman v. Hirsch, 128 Tex. 359,99 S.W.2d 270. The appeal being predicated upon alleged error in granting peremptory instruction, the assignments of error complaining of this were necessarily general, but were followed by appropriate propositions, statements, citation of authorities and argument, and were sufficient. Frontroy v. Atkinson, 45 Tex. Civ. App. 324, 100 S.W. 1023; Pelton v. Allen Inv. Co., Tex.Civ.App. 78 S.W.2d 272 (syl. 2). As already pointed out, there are facts in evidence from which the jury could have found either way on the defensive pleas of Brown. Defendant in error's motion for rehearing, after thorough examination, must be overruled. *Page 454